      Case 1:18-cv-08433-AJN-OTW Document 24 Filed 05/27/20 Page 1 of 2


                                                                                                     5/27/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Norisha Ramos Soto on behalf of A.A.R.,

                         Plaintiff,
                                                                                  18-cv-8433 (AJN)
                   –v–
                                                                                OPINION & ORDER
  Commissioner of Social Security,

                         Defendant.


ALISON J. NATHAN, District Judge:

       Before the Court is Judge Wang’s Report & Recommendation recommending that the

Court grant the Defendant’s unopposed motion for judgment on the pleadings under Rule 12(c).

See Dkt. No. 20.

       When considering the findings and recommendations of a magistrate judge, the Court

may “accept, reject, or modify [them], in whole or in part.” 28 U.S.C. § 636(b)(1). The Court

must make a de novo determination of any portions of a magistrate’s report, findings, or

recommendations to which a party raises an objection, and reviews only for “clear error on the

face of the record” when there are no objections to the R & R. Brennan v. Colvin, No. 13-cv-

6338 (AJN) (RLE), 2015 WL 1402204, at *1 (S.D.N.Y. Mar. 25, 2015); see also Hicks v. Ercole,

No. 09-cv-2531 (AJN) (MHD), 2015 WL 1266800, at *1 (S.D.N.Y. Mar. 18, 2015); Gomez v.

Brown, 655 F. Supp. 2d 332, 341 (S.D.N.Y. 2009). Clear error is found only when, upon review

of the entire record, the Court is left with “the definite and firm conviction that a mistake has

been committed.” Laster v. Mancini, No. 07-cv-8265 (DAB) (MHD), 2013 WL 5405468, at *2

(S.D.N.Y. Sept. 25, 2013) (quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).



                                                  1
      Case 1:18-cv-08433-AJN-OTW Document 24 Filed 05/27/20 Page 2 of 2



       Objections to Judge Wang’s R & R were due by February 18, 2020. See Dkt. No. 20 at

47. As of May 27, 2020, no objections have been filed. The Court thus reviews the R & R for

clear error, and finds none. The Court therefore adopts the R & R in its entirety and GRANTS

Defendant’s motion for judgment on the pleadings for the reasons provided in Judge Wang’s

Report and Recommendation. The Clerk of Court is respectfully ordered to close this case.

       The Court will mail a copy of this Opinion and Order to the pro se Plaintiff, and that

mailing will be noted on the public docket.



       SO ORDERED.

 Dated: May 27, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                2
